Citation Nr: 1439448	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  05-39 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Board denied service connection for residuals of neck, leg, and back injury(ies), found that new and material evidence had been received sufficient to reopen claims for service connection for a skin disorder, an acquired psychiatric disorder, and a gastrointestinal disorder, and denied those claims on the merits.  The Veteran appealed the portion of the December 2008 Board decision that denied service connection for the above disabilities to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the portion of the Board's decision that denied service connection for the above disabilities, and remanding the claims to the Board for further proceedings consistent with the joint motion.  In March 2010, the Board remanded these claims for additional development in compliance with the December 2009 Court Order. 

In March 2012, the Board granted service connection for residuals of neck, leg, and back injury(ies), as well as the skin disorder and remanded the issue of acquired psychiatric disorder.  The claim for service connection for a gastrointestinal disorder was denied. The RO subsequently granted the Veteran service connection for the acquired psychiatric disorder in July 2013.  In September 2013, the Veteran appealed the denial of service connection for the gastrointestinal disorder to the Court, which again granted the joint motion for remand filed by representatives for both parties, vacating the portion of the Board's decision that denied service connection for the gastrointestinal disorder, and remanding the claim to the Board for further proceedings consistent with the joint motion.  As such, only the claim for service connection for a gastrointestinal disorder is currently before the Board.

The Board previously remanded this claim for further development in April 2014.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for prostate cancer and entitlement to a total disability rating due to individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to attempt to obtain the Veteran's identified private treatment records and provide the Veteran with a VA examination in accordance with the directives of the April 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

First, in the April 2014 remand, the Board directed the RO to have the Veteran 
provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  In particular attempts should be made to obtaining any additional evidence identified for which appropriate authorization has been provided-to particularly include records from Drs. Rida Azer, Eugene Short, Robert Collins, Lawrence Brain, Edward Rankin, Stephon Lund, Phillip Mussenden, and Civilian Health Employee Services following current procedures set forth in 38 C.F.R. § 3.159.  

Although it appears that the RO did notify the Veteran of the need for such additional evidence in April 2014, there did not appear to be any follow-up on the information that the Veteran supplied in an April 2014 VA Form 21-4142, Authorization for Release of Information.  The Veteran indicated in an April 2014 statement that records from Drs. Rida Azer, Eugene Short, Robert Collins, Lawrence Brain, Edward Rankin, Stephon Lund, Phillip Mussenden, and Civilian Health Employee Services would not be relevant to the issue of his gastrointestinal disorder and did not provide any further authorization to obtain such.  However, the Veteran did indicate that his provider at Kaiser Permanente, Dr. G. R., had diagnosed and treated him for a gastrointestinal disorder and he subsequently provided a signed and dated VA Form 21-4142 for this provider.  Furthermore, it appears that the Veteran presented a copy of a private treatment record showing a diagnosis of colitis at his May 2014 VA examination.  However, this treatment note is not of record and may possibly be from Dr. G. R.  As such, in light of the fact that these records could be dispositive of a primary issue in contention, i.e. the Veteran's current diagnosis of a gastrointestinal disorder, as well as the fact that the April 2014 remand directed that such evidence be obtained, the Board further directs that the RO utilize the Veteran's currently executed VA Form 21-4142 to obtain the treatment records in question.

Second, the Board finds that the Veteran was provided with an inadequate VA examination.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Here, the Veteran was provided a VA examination on May 2014.  The examiner reviewed the Veteran's claims file and interviewed the Veteran.  Upon doing so, the examiner determined that the Veteran did not have any currently diagnosed esophageal conditions and that the Veteran had no complaints related to the stomach or the esophagus.  As such, no further diagnostic testing was provided.  The examiner opined that it was less likely than not that the Veteran had a gastrointestinal disorder that was related to military service.  In support, the examiner provided that there was a lack of treatment records to support any prior gastrointestinal problems in service or thereafter.  However, the examiner noted that the Veteran submitted a private treatment record showing a diagnosis of colitis, but no accompanying records to support that diagnosis.  The examiner explained that it was not appropriate for him to conduct an examination of an intestinal condition, as the Veteran had only been established to be examined for an esophageal condition.  As such, the examiner concluded the examination, suggesting that the Veteran apply to the RO for an intestinal disorder instead.

The Board finds that the May 2014 VA examination was inadequate, as the examiner admittedly only focused on certain portions of the gastrointestinal system (i.e. stomach and esophagus) and declined to examine any issues relating to the intestines (including a diagnosis of colitis), while providing an ultimate opinion discussing the Veteran's entire digestive system.  As such, the examiner did not provide a sufficient rationale for the ultimate opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Additionally, the Board notes that the April 2014 remand specifically requested that the Veteran be provided with a "gastrointestinal examination."  As such, upon remand and after any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination that includes a consideration of all gastrointestinal disorders.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AMC must attempt to obtain records identified in the April 2014 VA Form 21-4142 from Kaiser Permanente for Dr. G. R. and associate them with the claims file.

2. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. After any new evidence has been associated with the claims file, the AMC should arrange to have the Veteran scheduled for a gastrointestinal examination. The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions. All indicated tests and studies [(to include x-rays, if necessary)] should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current gastrointestinal disability(ies). If no disorders are found based upon the Veteran's history and physical examination, the examiner should explain why the criteria for a diagnosis is not met. The examiner must provide a thorough rationale in this regard.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that a chronic gastrointestinal disorder had its onset in service or, alternatively, is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



